DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Streinz on 3/25/2021.
The application has been amended as follows: 

In Claim 22,
On line 3, remove the phrase “an outer conductor of the first and second coaxial cables; and”.
In Claim 24,	
On line 11, change the phrase “a voltage measuring circuit connected to an input of the first electric dipole antenna” to -- a voltage measuring circuit connected to an input of the first electric dipole antenna and an input of the second electric dipole antenna --.
In Claim 27,
On line 4, change “the direction of the electromagnetic signal” to -- a direction of the electromagnetic signal --.
In  Claim 30,
On line 8, change the phrase “in the pair of electrodes” to -- in the pair of electrodes of the first electric dipole antenna --.
On line 9, change the phrase “the first and second electrodes” to -- the first and second electrodes of the first electric dipole antenna --.
In Claim 33,
On lines 6-7, change “the pair of electrodes” to -- the pair of electrodes of the first electric dipole antenna --.
On line 8, change the phrase “in the pair of electrodes” to -- in the pair of electrodes of the first electric dipole antenna --.
On line 9, change the phrase “the first and second electrodes” to -- the first and second electrodes of the first electric dipole antenna --.
Reasons for Allowance
Claims 21-25 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 21,

As to Claim 24,
The primary reason for the allowance of claim 24 is the inclusion of a second electric dipole antenna including a pair of electrodes spaced apart by a distance L and having a second midpoint that is spaced a distance √2(L) from the casing included in the wellbore. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 27,
The primary reason for the allowance of claim 27 is the inclusion of a second electric dipole antenna Pϕ including a pair of electrodes spaced apart by the first distance and having a common point with and being orthogonal to the first electric dipole antenna. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER

Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858